                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

SARAH LIGHTCAP,                               §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §   CIVIL ACTION NO. 4:19-CV-00226-GAF
TEXAS ROADHOUSE, INC., and                    §
TEXAS ROADHOUSE DELAWARE,                     §
LLC,                                          §
                                              §
       Defendants.                            §
                                              §
                                              §
                                              §

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
                          PURSUANT TO RULE 41(a)(1)(A)(i)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Sarah Lightcap

hereby files this Notice of Dismissal without prejudice. Plaintiff has not previously filed and

sought dismissal of her claims against Defendants Texas Roadhouse, Inc. and Texas Roadhouse

Delaware, LLC and thus, this dismissal is without prejudice.         This notice is being filed

voluntarily by Plaintiff Lightcap prior to Defendants Texas Roadhouse, Inc. and Texas

Roadhouse Delaware, LLC filing an answer or summary judgment.

Dated: March 28, 2019



                                           Respectfully submitted,

                                           LANGDON & EMISON LLC
                                           By: /s/ Brett Emison
                                           Brett Emison, MO Bar #52072
                                           Langdon & Emison LLC
                                           911 Main Street, P.O. Box 220
                                           Lexington, MO 64067

                                              1

          Case 4:19-cv-00226-GAF Document 3 Filed 03/28/19 Page 1 of 3
                           Telephone: (660) 259-6175
                           Telefax: (660) 259-4571
                           brett@lelaw.com
                           ATTORNEY FOR PLAINTIFF




                             2

Case 4:19-cv-00226-GAF Document 3 Filed 03/28/19 Page 2 of 3
                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 28, 2019, I electronically filed the foregoing using the

CM/ECF system which will serve notification of such filing to the email address of all counsel of

record in this action.




                                                      By: /s/ Brett Emison
                                                      Brett Emison




                                                 3

           Case 4:19-cv-00226-GAF Document 3 Filed 03/28/19 Page 3 of 3
